Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
3.	Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive for the reasons stated below.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim3 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 4, the use of the language “an area” is vague, indefinite and/or confusing. It is unclear to the examiner whether the above mentioned language is referring to the first area, the second or some other area.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya et al (‘323).
Moriya et al discloses a lens barrel comprising a lens (2042A) containing resin (see column 46, line 64 to column 47, line 7); a lens holder (2040A) configured to hold the lens via an adhesive (see column 47, lines 50-60), wherein an outer circumference/perimeter part of the lens includes a first area (the area adjacent elements 2044, 2045) and a second area (the area adjacent element 2051A), the second area being more hydrophilic than the first area due to fact that the second area further includes a hydrophilic adhesion promoting layer (see column 47, lines 50-60), the adhesive being applied to the second area and not to the first area and the second area being adhered to the lens holder via the adhesive (see column 47, lines 11-64). Note figures 55-58 along with the associated description thereof.
8.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya et al (‘323).
Moriya et al discloses a manufacturing method of a lens barrel comprising the steps of: oxidizing and/or hydrophilizing a partial area (2051A) on a lens (2042A) containing resin (see column 46, line 64 to column 47, line 7); to obtain an outer circumference part of the lens including a first area (the area adjacent elements 2044, 2045) and a second area (the area adjacent element 2051A), corresponding to the partial area and being more hydrophilic than the first area due to fact that the second area further includes a hydrophilic adhesion promoting layer (see column 47, lines 50-60), positioning the lens and a lens holder (2040A) configured to hold .
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (‘323).
	To the extent the claims are definite, Moriya et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the more hydrophilic second area is obtained by irradiating the adhesion promoting agent of the second/partial area with UV light.
	The examiner takes Official Notice that it is well known to use and employ UV light to hardened a curable, adhesive resin material in the same field of endeavor for the purpose of speeding up the curing time and/or to oxidize/hydrophilize the adhesive resin material.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the adhesion promoting agent of the second/partial area of Moriya et al to include a UV curable adhesive resin material, as is commonly used and employed in the art, in order to speed up the curing time and/or to hydrophilize/oxidize the adhesive resin material.
	As the limitations of claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to cover selected area/portion(s) of the lens of which are 
11.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first area must be shown/properly labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
August 28, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872